State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: January 19, 2017                   107376
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

JOWAAN McCALL, Also Known
   as J,
                    Appellant.
________________________________


Calendar Date:   December 13, 2016

Before:   Peters, P.J., Garry, Rose, Devine and Mulvey, JJ.

                             __________


     George J. Hoffman Jr., Albany, for appellant.

      P. David Soares, District Attorney, Albany (Michael C.
Wetmore of counsel), for respondent.

                             __________


Garry, J.

      Appeal from a judgment of the Supreme Court (Breslin, J.),
rendered February 11, 2015 in Albany County, convicting defendant
upon his plea of guilty of the crime of criminal sale of a
controlled substance in the third degree.

      Defendant pleaded guilty to criminal sale of a controlled
substance in the third degree in full satisfaction of a three-
count indictment, and the plea agreement also included the waiver
of the right to appeal. Supreme Court sentenced defendant, as a
second felony offender, to 5½ years in prison and three years of
postrelease supervision. Defendant appeals.
                              -2-                107376

      We affirm. Initially, we reject defendant's contention
that his waiver of the right to appeal was invalid. The record
discloses that Supreme Court distinguished the right to appeal
from the rights automatically forfeited by a guilty plea and
defendant affirmed his understanding of the waiver. Defendant
also signed a written waiver after conferring with counsel
regarding its contents. Accordingly, defendant's waiver of the
right to appeal his conviction and sentence was knowing,
intelligent and voluntary (see People v Miller, 137 AD3d 1485,
1485 [2016]; People v Clark, 135 AD3d 1239, 1239-1240 [2016], lv
denied 27 NY3d 995 [2016]). Defendant's valid appeal waiver
precludes his claim that his sentence is harsh and excessive (see
People v Woods, 141 AD3d 954, 955 [2016], lv denied 28 NY3d 1076
[2016]; People v Mann, 140 AD3d 1532, 1533 [2016]).

      Defendant also claims that his plea was not knowingly,
intelligently and voluntarily entered because Supreme Court did
not inform him of the sentencing range he would be exposed to if
he rejected the plea offer and went to trial. We cannot say that
defendant, who has a lengthy criminal record, was unaware that he
could be exposed to a prison sentence if he rejected the plea
offer and was found guilty following a trial on this indictment.
In our view, defendant had ample opportunity to either raise this
issue in an objection during these proceedings or in a motion to
withdraw his plea and, therefore, he was required to preserve
this claim (see People v Williams, 27 NY3d 212, 221-222 [2016];
People v Crowder, 24 NY3d 1134, 1136-1137 [2015]; People v White,
142 AD3d 1254, 1255 [2016], lv denied ___ NY3d ___ [Dec. 30,
2016]).

     Peters, P.J., Rose, Devine and Mulvey, JJ., concur.
                        -3-                  107376

ORDERED that the judgment is affirmed.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court